              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         1:14-cv-00767


BNT AD AGENCY, LLC,
     Plaintiff,
                                            MOTION TO EXCLUDE EXPERT
v.                                             TESTIMONY OF HOWARD
                                                    ROCKNESS
CITY OF GREENSBORO,
     Defendant.



     Pursuant to Rule 702 of the Federal Rules of Evidence,

Defendant the City of Greensboro (“the City”) respectfully

moves the Court to enter an order prohibiting Plaintiff BNT

Ad Agency, LLC from introducing any testimony or evidence

from Howard Rockness.        In support of this motion, the City

shows the Court the following:

  1. This is an action for race discrimination under 42 U.S.

     § 1981.

  2. BNT served the expert report of Howard O. Rockness in

     support of its claim for damages.

  3. Rockness’    opinions    and   testimony     were   not   based    on

     sufficient facts or data.

  4. Rockness’ opinions and testimony were not based on a

     reliable methodology.




     Case 1:14-cv-00767-WO-LPA Document 69 Filed 03/01/19 Page 1 of 4
  5. In proffering Rockness as an “expert,” BNT has failed to

    meet its burden under Rule 702 and Daubert v. Merrell

    Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

    WHEREFORE, for the reasons stated above and explained

more fully in the brief served herewith, the City respectfully

requests    that    the    Court    1)   exclude    Rockness’   report,

deposition testimony, and affidavit from consideration, 2)

preclude    Rockness      from   offering   any   expert   testimony    or

additional evidence at trial, and 3) provide any such further

relief     that    the     Court    deems   appropriate      under     the

circumstances.

    This the 1st day of March, 2019.


                                   /s/Patrick M. Kane______________
                                   Patrick M. Kane
                                   N.C. State Bar Number 36861
                                   pkane@foxrothschild.com
                                   Bruce P. Ashley
                                   N.C. State Bar Number 13398
                                   bashley@foxrothschild.com

                                   FOX ROTHSCHILD LLP
                                   300 N. Greene Street, Suite 1400
                                   Greensboro, NC 27401
                                   Telephone: (336) 378-5200
                                   Facsimile: (336) 378-5400

                                   John Roseboro
                                   N.C. State Bar Number 26680



                                     2

    Case 1:14-cv-00767-WO-LPA Document 69 Filed 03/01/19 Page 2 of 4
                             Email:
                             john.roseboro@greensboro-nc.gov
                             Greensboro City Attorney’s
                             Office
                             P.O. Box 3136
                             Greensboro, NC 27402-3136
                             Phone: 336-373-2320
                             Fax: 336-373-2078


                             Attorneys for Defendant City of
                             Greensboro




                               3

Case 1:14-cv-00767-WO-LPA Document 69 Filed 03/01/19 Page 3 of 4
                      CERTIFICATE OF SERVICE

    The undersigned hereby certifies that the foregoing has

been filed electronically with the Clerk of the Court using

the CM/ECF system, which will send notification to counsel

for Plaintiff BNT Ad Agency, LLC:

                     Norman B. Smith
                     Smith, James, Rowlett & Cohen, LLP
                     PO Box 990
                     Greensboro, NC 27402-0990
                     normanbsmith@earthlink.net
                     Attorney for Plaintiff BNT Ad Agency, LLC

    This the 1st day of March, 2019.


                           /s/ Patrick M. Kane_________________
                           Patrick M. Kane
                           N.C. State Bar Number 36861
                           FOX ROTHSCHILD LLP
                           300 N. Greene Street, Suite 1400
                           Greensboro, NC 27401
                           Telephone: (336) 378-5200
                           Facsimile: (336) 378-5400

                           Attorney   for      Defendant      City     of
                           Greensboro




                                   4

    Case 1:14-cv-00767-WO-LPA Document 69 Filed 03/01/19 Page 4 of 4
